DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3 and the refence numerals thereof.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the The lack of drawing objection may be overcome by amending the specification to include reference to Figure 3 and the reference numerals thereof. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is written in claim, not narrative form.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Namely the title should be amended to include structured illumination aspects to allow the application to be categorized. 

Claim Interpretation
Claims 1 and 14, namely the recited first and second optical system(s) are not interpreted as means-plus-function recitations because the recited first and second optical system(s) would be known to one of skill in the art as a term of art to include an optical coupling, especially in light of the description of the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thuries (US 2018/0100733).

Regarding claim 18, Thuries discloses a depth image generating apparatus (Abstract and paragraph 004 range mapping with pattern projector is apparatus for depth determination) comprising: a plurality of light sources configured to emit light toward an object; (paragraph 0031, shown figure 2, laser array emits light towards object for patterning) a first optical system configured to direct the emitted light toward the object in a dot pattern; (paragraph 0035 collimating lenslet array is recited optical system) an image sensor configured to receive light reflected from the object and convert the received light to an electrical signal; (paragraph 0044 image sensor is array of CCDs outputting electrical signal) an image processor configured to acquire depth data based on the electrical signal; (paragraph 0045 range mapping subsystem is on controller and is same) and a controller operably coupled to the plurality of light sources, the first optical system, the image sensor, and the image processor, (paragraph 0042, shown figure 2 processor physically or coupled by bus to the same) wherein the controller is configured to control the plurality of light sources to scan the object by controlling the dot pattern. (paragraph 0042 in conjunction with paragraph 0034 laser controlled to project a desired dot pattern on object for scanning)
Regarding claim 19, Thuries discloses wherein the plurality of light sources are configured to emit light independently. (paragraph 0034 each laser of array may be driven independently of other lasers in array, that is independently actuated)
Regarding claim 29, Thuries discloses wherein the first optical system comprises: a collimator lens configured to condense light emitted from the plurality of light sources into parallel light; (0037 collimating lens collimates laser light into beams) and a diffractive optical element configured to direct the parallel light toward the object in the dot pattern. (paragraph 0038/0040 DOE producing dot pattern)
Regarding claim 31, Thuries discloses a second optical system configured to direct light reflected from the object in the dot pattern to correspondingly be received by the multiple array receiving elements. (paragraph 0044 imaging subsystem includes lens to optically couple light pattern to CCD imaging sensors)
Regarding claim 32, Thuries discloses wherein each of the plurality of light sources is a vertical cavity surface emitting laser (VCSEL). (paragraph 0009 light source may be VCSEL lasers)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Thuries in view of Li (US 2020/0112713).

Regarding claim 20, Thuries fails to disclose the recited; however, Li teaches wherein the dot pattern comprises divided areas respectively corresponding one-to-one to a plurality of receiving elements of the image sensor. (this is interpreted as each of the light of the divided areas being received one-to-one at the image sensor: paragraph 0076 in conjunction with figure 13, each light emission region individually activated for sensing, thereby disclosing the recited)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the light source region modulation of Li to Thuries because Thuries is configured for the same, (paragraph 0034) and Li teaches the light emission power of the structured light projector is adjusted based on the distance, thereby solving the problem that the eyes of the user are harmed by excessively high light emission power of the structured light projector and improving safety in use of the electronic device . (paragraph 0040)
Regarding claim 33, Thuries discloses a method for controlling a depth image generating apparatus, (paragraphs 0045/0047 method for operating depth apparatus) the method comprising: directing light emitted by a plurality of light sources toward an object in a dot pattern; (paragraphs 0041/0042 dot light pattern projected onto object) acquiring primary depth data of the object based on light reflected from the object; (paragraphs 0044/0045 depth from dot pattern images determined) acquiring ... distance information of the object based on the primary depth data. (paragraph 0045 range acquired based on depth data)
Thuries fails to identically disclose acquiring a photographing environment ... based on the primary depth data; setting a light emitting pattern of the plurality of light sources based on the acquired photographing environment and distance information; and acquiring secondary depth data based on the light emitting pattern.
With regard to a photographing environment, as written this is expansive and implicates the photographing environment.
Li teaches acquiring a photographing environment ... based on the primary depth data; (paragraph 0029 lighting and depth data determined and used to determine if lighting is good for face visibility, interpreted as photographing environment) setting a light emitting pattern of the plurality of light sources based on the acquired photographing environment and distance information; (paragraph 0030 in conjunction with paragraph 0076 light emitting pattern adjusted as recited) and acquiring secondary depth data based on the light emitting pattern. (paragraph 0076 second depth derived from adjusted light pattern-see also figure 5, 013)
Same rationale for combining and motivation apply as for claim 20 above. 
Regarding claim 34, Thuries fails to disclose the recited; however, Li teaches changing the light emitting pattern based on the acquired secondary depth data. (paragraph 0076 at second determined distance, light pattern is changed)
Same rationale for combining and motivation apply as for claim 20 above.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Thuries in view of Albert (US 2017/0030708).

Regarding claim 30, Thuries fails to disclose the recited; however, Albert teaches wherein the image sensor comprises multiple array receiving elements of a single photon avalanche diode (SPAD) array type corresponding to the dot pattern. (paragraph 0067 image sensor used SPAD array)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the SPAD array of Albert to Thuries because Albert teaches due to the high sensitivity of a SPAD array for detection, namely an amplification factor, even the smallest received powers down to single photons can be detected, thus the use of single photon avalanche diodes in combination with pulse lasers, delivers distance information with a desired precision. At the same time, a simple optical head allows the implementation of good spatial selectivity and a delineation with respect to interfering light via a focusing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katz (US 10,957,059) implicates depth camera distance determination.
Narasimhan (US 2020/0092533) implicates TOF depth determination.
Cronie (US 2017/0163969) implicates selection of dot pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
February 17, 2022